                      UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT ttF NORTH CAROLINA
                           ASHEVILE DIVISION

UNITED STATES OF AMERICA
                                                    DOCKE,T NO, I:"2OCRIN
             ヽ″
              .




                                                    FACTUAL BASIS
COttY AGEE


       NO\f    COMES the United States of Americ^, by and through R. Andrew
Murray, United States Attorney for the \Western District of North Carohna, and files
this Factual Basis in support of the Plea Agreement filed simultaneously in this matter.

       This Factual Basis is f,rled pursuant to Local Criminal Rule 11.2, and it does not
attempt to set forth all of the facts known to the United States at this time. By their
signatures below, the parti.es expressly agree that there is a factual basis for the guilty
plea that the Defendant will tender pursuaflt to the Plea Agreement, and that the facts
set forth in this Factual Basis are sufficient to establish all of the elements of the crime.
The parties agree not to object to or otherwise contradict the facts set forth in this
Factual Basis.

        Upon acceptance of the plea, the United States may submit to the Probation
Office a "Statement of Relevant Conduct" pursuant to Local Crimirral Rule 32.4. The
Defendantmay submit @ut is not requfued to submit) a response to the Government's
"Statement of Relevant Conduct" within sevefl days of its submission. The parties
understand and agree that this Factual Basis does not necessarily represent all conduct
relevant to sentencing. The parties agree that they have the right to object to facts set
forth in the presenteflce report that arc not contairied in this Factual Basis. Either parq
may present to the Court additional relevant facts that do not contradict facts set forth
in this Factual Basis.

                                Introductory Paragraphs

       1,.  Beginning at least as eady as 201,3, and continuing through at ieast
December   2019, in the 'Western District of North Carolina and elsewhere, the
defendant, COREY AGEE, and others known and unknown to the United States
Attorney, knowingly participated in a scheme to defraud the IRS by marketing,




     Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 1 of 23
implementing, and defending tax shelters in the form of fraudulent syfldicated
conservation easements ("SCEs"), and by using means and methods intended to
deceive the IRS about the legitimacy of those transactions and about the circumstances
under wtrich the fraudulent tax shelters were marketed and implemented.

       2.      Defendant COREYAGEE ("AGEE") and his co-conspirators marketed,
and implemented the fraudulent SCEs for wealthy clients through false and fraudulent
means, including preparing and causing to be prepared, and flling and causing to be
frled by the clients with the IRS, false and fraudulent U.S. individual income tax returns
reporting the fraudulent SCE, tax shelter losses, resulting in the payment of far lower
taxes by the clients. AGEE marketed, implemented, and sold these fraudulent SCE's,
in part" to enrich himself personally through the generation of fee and commission
income. AGEE and his co-conspirators also utilized the SCE tax shelters to evade their
own taxes on the substantial income received, at least in part, through the saie of the
fraudulent SCE tax shelters.

             The Defendant and Associated Individuals and Entities

       3.      From in or around 2005 through the present, AGEE worked as an
accountant at al Atlanta-based accounting f,rrm ("Accounting Firm 1"). In or around
2007, AGEE became p^rtner at Accounting Firm 1 and n 2013, AGEE earned his
                       ^
certified public accountant ("CPA") license. AGEE, managed and supervised the audit
department of the firm. In addition, AGEE also maintained his own set of clients
withifl the firm with whom he rvorked drrectly to pro',.ide accounting and tax pianning
services.

       4.     Promoter A, a co-conspirator known to the United States, was a partfler
at Accounting Firm 1 until in or around 2002, when he left the firm to start Company
1. Through Company 1, Promoter A, together with others, including AGEE, marketed
"real estate investrnent funds" which were, in reality, tax shelters in the fotm of
fraudulent syndicated conservation easements (the "SCE Funds" or "Funds").

       5.    AGEE, Stein Agee, AGEE's brother, and one other partfler from
Accounting Firm 1 used LLC-1 to, among other things, hold various income generating
assets in which the three partners made investments.


       6.     Since at least 2}}8,Promoter A and Company 1-sometimes directly, and
sometimes through various corporate intermediaris5-kr2vs occupied the role of




     Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 2 of 23
"martager" for the SCE Funds. In total, Promoter         A, through Company 1, has
organtzed, promoted, and sold at least 23 SCE Funds.

       7.    Attorneys A and B, co-conspirators known to the United States, worked
for Promotet A and Company 1 since at least 2012. Attorneys A and B assisted
Promoter A with the creation, marketing, and implementation of the fraudulent
syndicated conservatiofl easement tax shelters.

       8.    Attorney   D, a co-conspirator known to the United States,         assisted
Promoter A and other co-conspirators with drafting promotionalmaterial for the SCE
Funds and promoted the SCE Funds to his own clients, as well as orgafl:zing and seiling
his own syndicated conservation easement funds to his c[ents.

      9.    Land Conservancy 1 is a purported non-profit 501(.)(:) org^n1z^taon,
founded in North Carolina, that claims to be "dedicated to protectirrg natural resources
through conservation easements."

      10. Land Conservancy 2 is a purported non-profit 501(.)(3) org nTz^t1on
founded in Pennsylvaria that claims its primary purpose is "preserving and m^n^glng
open space with ecolog1cal, agricultural or historical significance."

      1.1.  Indir,'rduals A and B are real estate owners who participated in real estate
and conservation easement donation transactions wrth Promoter A and Company 1.


    , 1.2.   Appraiser 1, a co-conspirator known to the United States, is a licensed
apptaiser based rn North Carolina who performed conservation easement appraisal
work for Promoter A and Company l since at least 2008.

      1,3. Appraiser 2, a co-conspirator  known to the United States, is a licensed
appraiser based in Atlanta, Georgia, who performed conservation easement appraisal
                                     l
work for Promoter A and Company since at least2015.

                   The Internal Revenue Service and Its Forms

      14.     The Internal Revenue Service ("IRS") was and is an agency of the United
States Department of the Treasury responsible for administering and enforcing the tax
laws of the United States.




    Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 3 of 23
      15. An IRS Form 1065, U.S. Return of Partnership Income, was and is an
information return filed by partnerships to report their income, gains, losses,
deductions, credits,   etc. A partflership does not pay tax on its income but   "passes
through" any profits or losses to its partners. Partners must include partnership items
on their tax and information retums.

       16.    A Schedule K-1, Partner's Share of Income, Deductions, Credits, etc., was
and is a schedule of the IRS Form 1065 that members of a business partrrership use to
report their share of a partnership's profits, losses, deductions, and credits to the IRS.
The partnership is also required to furnish Schedules K-1 to its partners reporting each
partner's distributive share of partnership income or loss, and separately stated items,
among other things.

       1,7. An IRS Form 8886, Reportable         Transaction Disclosure Statement, was
and is an IRS form flled by a taxpayet, including an indrvidual, trust, estate, partnership,
S colporation, or other corporations, to disclose information about reportable
transactions in which the taxpayer participated. Reportable transactions include "listed
transactions." A "listed transaction" is a transaction that is the same as or substantially
similar to one of the rlpes of transactions that the IRS has determined to be a tax
avoidance transaction. These transactions are identified to the public by notice,
regulation, or other form of published guidance as a listed transaction. Under Notice
2017 -10, the IRS identified certain syndicated conservation easement traflsactions as
"listed transactions. "

       18. A Form 8283, Noncash Charitable Contributions, was and is a fo:'rn
taxpayers attached to their indrvidual income tax returns to report information to the
IRS about non-cash charitable donations. Conservation easement donations are
reported on Forms 8283. Taxpayers claiming a deduction of mote than $500,000 for a
donated item were required to attach a signed copy of a qualified appraisal of the
property to the taxpayer's return. The appraisal must be signed and dated by a qualified
appraiser in accordance with generally accepted appraisal standards. The appraiser is
required to sign the Form 8283. The donee org trTzation that receives the donated
property must also sign the Form 8283 acknowledging the donation. The form                is
attached to a tax retum signed under penalties of perjury and submitted to the IRS.




                                             4



    Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 4 of 23
                                                 Conservation Easements

    O´ ″″カル D′ 蒻 励    ″ら,α ′
                           ′θノ 0郷 物 励 ″ 0″ ″ 多″励 ″↓ ´〃ノ 6″ χ物 励 ″Eグ ″ ′
                                                                      ″カ


       19. Pursuant to thc lntcrnal Rcvcnuc Codc(thc̀̀COdC''),and Subjcct to
certan hnitations set ford■ thcrcin and in thc assOciatcd rcgulations,a taxPaycr rnay
takc a deducdon fOr anỳ̀cha五 table contribution''Inadc u■ thin the taxablc year.Thc
amount of the deducdon gencratt cquals thc fair market valuc Of the con伍   butcd
propcrり ←erC,dlC valuc of thc cOnscⅣ adon cascmeno on thC datc of thc chatttablc
contribution,cxccpt as oicrwisc speciflcd in thc Codc.

       20. In addition to requiring     that payment for a charitable contribution be
made during the taxable year   for which the associated deduction is claimed in order for
the deduction to be valid, the Code generally requires taxpayers to compute their taxable
income on the basis of their taxable year. This is commonly known as the "annual
accounting peri.od." This annual accounting method does not permrt consideration of
events happening after the ciose of the taxable year, nor does it permit the subsequent
reopening of a prior yezr for adjustrnent of deductions.

        21,.  Generally, t^xp^yff may not claim a charitable contribution deduction
                         ^
for a contribution of a pafttal interest in property. However, the Code and associated
regulations make an exception for a "qualifi.ed conservation contribution." A qualified
conservation contribution is a contribution of a qualified real property interest, to a
qualified org nlz^t7on (such as a qualified 501(.X3) org^rrlz^tton), exclusively for
conservation purposes. A contribution is not a qualified conservation contribution
unless the conservation pu{pose of the contribution is protected in peqpetuiq and
certain other requirements are satisfied.

       22.     "Conservation purposes" include: (1) the preservation of land areas for
outdoor   recreation  by, or for the education of, the general public; (2) the protection of
a relatively natural habitat of fish, wildlife, or plants, or similar ecosystem; (3) the
preservation of open space (including farmland and forest land) where such
preservation is for the scenic enjoyment of the general public, or pursuant to a cleady
delineated Federal, State, or local governmental conservation policy and will yield a
significant public benefit; and (4) the preservation of an historically important land area
or a certified historic structure.




                                             5




    Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 5 of 23
       23. A propedy structured          "conservation easement" is one type of "qualified
real property iflterest," uflder the Code and associated regulations, the donation of
which by a taxpayer c {r form the basis for a chantable contribution deduction. A
coflservation easement is a legal agreement through which a landowner and another
partf , t1pically a non-proffi, agree to permanently restrict the development and/or use
of the land with the purpose of achieving certain conservatiofl or preservation goals.
For example, a taxpayer might donate an easement to a land trust restricting any
development of alarge tract of woodland property that would be inconsistent with the
preservation of that property as        rrrtact habitat for certain wildlife species.
                                    ^rr
       24.         to certain exceptions, when an individual taxpayer donates a
             Subject
conservation easement as a chantable conftibution in a manner consistent with the
Code and associated reguladons, that taxpayer may use the deduction associated with
the donation of the easemeflt to offset up to 50 percent of his or her taxable income
for the relevant taxable year, and r.nLay carry forward any excess for up to 15 years. The
total amount the taxpayer may deduct depends on the fair market value of the
contributisn-th21 is, on the fair market value of the conservation easement.

                 Pax   -T hrough E n ti ti u, P afi n e rs h ip s, and E co n o mic   Su   b s ta n ce




       25.   An entity taxed as a partr-rership is referred to as a "pass through" or "flow
through" ennty because it is not itself liable for income tax. Instead, its partners, or
members, are proportionally liable, in their separate or indtvidual capacrtes, based on
the income, losses, deductions, or credits "passed through" the entity.

       26.     Each partfler takes into account his or her share of the partnership's
income or loss and any "separateiy stated items" in computing his or her income tax
liability. "separately stated items" are specific items of income, gain, loss, deductions,
 andf or credits that a partner must accorlrrt for separately. A charitable contribution,
such as a conservation easement donation, consdtutes a "separately stated item."

       27. For tax purposes,       the term "partnership" includes a syndicate, group,
pool, joint venture, or other unincorporated organTzatTon through or by means of which
any business, financial operation, or venture is operated, and which is not a corporation
or a trust or estate. A hmited liability company ("LLC") with two or more members is
treated as a parftlership for federal income tax purposes unless it affirmatively elects to
be treated as a corporation.



                                                        6




     Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 6 of 23
         28. If   a partnership is organized with no business purpose other than tax
avoidance, then the partnership lacks economic substance andfor is a sham under
 federal tax law. According to the Code, the "economic substance doctrine" means that
   tr^rsactlon shall be treated as having economic substance only if (A) th" transaction
^changes in a meaningful way (apart from federal income tax effects) th. taxpayer's
 economic position, and (B) the taxpayer has a substantial purpose (apart from federal
income tax effects) for entering into such transaction.




   General Oaeraiew of Fraud in the Design, Marketing and Inplementation of the SCE Furuds

       29.     From at least in or about 2013 through 2018, the design, organizatton,
promotion and sale of the SCE Funds were carried out irl a similar manner. The SCE
Funds promoted, and sold by Promoter A, AGEE, and other co-conspirators were
designed to produce bogus tax deductions for high-income taxpayers through
partnership entities that lacked both economic substance and business purpose. The
transactions existed merely to provide tax deductions to their so-called investors.

        30. Although facially     described in promotional material as real estate
investrnent funds, the SCE Funds were, in reality, illegal tax shelters that allowed
taxpayers to buy tax deductions at the end of any g1\ren taxyear-as weli as after the end
of a given tax yeau-to shelter their income from the IRS, with no economic risk.

        31,.    Promoter A, as well as other co-conspirators, were well aware of the need
to make the SCE Funds               to have economic substance so that the IRS would
                           ^ppeff In reality, according to AGEE, his clients who
accept the bogus deductions.
participated in the SCE Funds were interested in the tax deductions in order to reduce
their tax liabiJity.

        32.Thc samc、 astme       d■rOughout Promoter A's entcrpttsc.To gencratc thc
appcarancc of compliancc and to dcceive thc IRS,Promotcrゴ ゝand his co― conspirators
gencratcd marketlng matedals,including a pnvate placcment mcmorand■ lm( PPM''),
foreach ofthc SCE funds and pro宙 ded■ em to potcndal m■ TcstorS and/or thc fmancial
advisors,accountants,or attorncys lvho scnred as sub― promotcrs for Promotcr A.(Dn
 thc sllrfacc,thesc rnarkcting rnatcrials adviscd thc investors that thc investmcnt rcturns
 cOuld comcin thc forln Ofany of̀̀incomc producdon,caPital apprcciadon and/or tax
 bcncits,''and that ttc Fllnd onl17璽 亀曇 ̀̀aChiCVc its obicctl・ 7es''by makhg tax―




     Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 7 of 23
deductible donations of its property (or portions thereofl to a charitable organiz^l1otr.
Furthermore, on the surface, the PPMs claimed that investors could choose from one
of three options for the fund: (1) the development of the real propefty (the
"Development Option"); Q) the holding of the real properry for appreciation (the "Bry
and Hold Option"), or (3) the placement of a substantial portion of the teal property
into a conservatiorr easement for tax benefits (the "Green Investment Option").

       33.     In a similar vein, on the surface level, the PPMs typically advised investors
that, following the acquisition of the real property in question, Company 1, as the
"maflaget" of the fund, would make a "recommendadon" to the investors about which
one of the three options to pursue, and the investors would then formally vote on
whether or not to approve the selected option. According to one PPM, "if' the Green
Investment Opton were chosen through this process, the investors could offset up to
50o/o of their adjusted gross income as a result of the donated conservation easement.


       34. As noted       above, these materials were knowingly drafted to create an
illusion of legitimacy. Promoter A enlisted professionals, includingAttorney D, to assist
with drafting the promotional matenals to ensure that the SCE Funds appeared
legitimate.

       35.    In reality, and just as the co-conspirators intended, for e\rery singie one of
the SCE Funds promoted and offered by Promoter A, AGEE, and the other co-
conspirators for the 201,3 through 201.8 tax years, the purported investorf taxpayer
"vote" resulted in the selection of the "Gfeen Investment Option"-meaniflg the tax
benefits option. These "votes" were not tfue votes by the investors, and the outcome
was in fact predetermined. In other words, the placement of a conservation easement
over the real estate for any g1vefl SCE Fund was always a foregone conclusion.

       36.  According to AGEE, his clients u/ere frequently confused about the
purpose of the vote. When asked, AGEE instructed his clients to "vote" for the
"Green Investment Option," because that was the option that provided the tax savings.
AGEE understood that regardless of the purpoted "vote" each yea4 the outcome
would always be the placement of a conservation easemeflt over the real property.

       31. In  other efforts to make the SCE Funds appear to have economic
substance beyond the purchase of tax benefits, despite knowing that they did not, the
promotional materials also indicated that the "residual property"-the property


                                             8




     Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 8 of 23
remairring after the donation   of the conservatiofl easemsnl-1vosld      eventually be
developed or sold.

      38.     Several of Promoter A's sub-promoters 'were, like AGEE, in the
accounting andf or tax pfeparation business, and, on Promoter A's instructions, they
marketed Promoter A's SCE Funds to wealthy clients anticipating large tax bills by
promrsing that an "investrnent" in the SCE Funds would return a tax savings ratio of
at least 4:1--often between 4.2:1. and 4.5:1. In other words, for every dollar the client
paid to Promoter A to become an "ifl\,estor" in a SCE Fund, the client-taxpayer would
be purchasing more than four dollars'worth of tax deductions. Many of the marketing
materials Promoter A used to advertise SCE, Funds to clients listed examples of the tax
value of art individual investor's charitable contribution deduction based upofl a
hlpothetical amount of cash invested. These marketing materials also assured investors
thag even in the event of an "IRS Examination" resulting in an adjustment, the
investors' tax savings would still be significant.

       39.     Promoter A set these "ratios" for the SCE, trunds by balancing the need
to make the tax shelter purchase desirable for prospective investors against the need to
avoid and protect against IRS scrutiny. For each of the SCE Funds, Promoter A
typically set aside significant funds in reserve for legal defense.

       40.     Promoter A, Attorney A, and other co-conspirators would determine and
distribute a preliminary "ralo" for any glven SCE Fund to AGEE and the other sub-
promoters around the time the SCE Fund u/as announced, but before its release, so
that the sub-promoters could begrn marketing the tax shelter to high net-worth
individuals using that tax savings ratio. Indeed, for every SCE Fund that AGEE sold,
the final ratio for tax savings always neady matched the prelimin^rl r^tlo which almost
always ended up being between 4:1 and 4.4:1.

       41.   That was because Promoter A was pre-determining the value of the
easement before arry apprusal was performed, in order to be able to market the desired
tax savings ratio to prospecdve "investors" eady on. Indeed, many of Promoter A's
marketingmaterials informed "investors" of the r.alue of the "CE Deducdofl" (mearung
the value of the easement) long before the final appraisal had been performed.
Promoter A, AGEE, and some of their co-conspirators reguiady provided the tax
savings ratio to prospective investors before Appraiser 1 or Apprarser 2 had performed
or written a ftnaJ, appraisal on the value of the easement. AGEE typically used 4.4:1
ratio when projecting his clients' tax deductions, because it was predictable.




     Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 9 of 23
      42.     Furthermore,for at least six SCE Funds organtzed and sold between 2013
 and 201,8, Promoter A, AGEE, and other sub-promoters marketed and sold units to
investor-taxpayers after the tax ye r had concluded. On several occasions, Promoter
A approached AGEE at year-end and informed AGEE, that he needed to raise more
capital for some of these Funds. Promoter A asked AGEE to help find additional
"investors" to faise the capital. In response, for several of these Funds, AGEE
approached clients who had akeady invested before the year end bug based on their
income, looked as if they could use additional tax deductions. He asked these clients
to invest a second time for the same year. AGEE also found additional "investors" to
"invest" after the close of the year.

      43.     These investor-taxpayers were not members of the pass-through entity at
the time the charitable contribution was made by the pass-through entity, nor were they
members at the time the tax ye r rn which the charitable contribution was made came
to a close, and they therefore could not claim a lawful deduction fot the SCE Fund's
charitable contribution.

      44.     Nonetheless, these late "investors" did impropetly claim deductions
related to their SCE donadons, often aided in doing so by the co-conspirators assisting
them with the backdating of subscription agreements and checks to make the
"investments" appear more legrtimate. Late investors backdated documents, including
payments, subscription agreements and other related documents. Promoter A, AGEE
and other co-conspirators used several different methods to facilitate and disguise the
late sales. For example:

          a. In at least one instance, Ptomoter A and other co-conspirators created, or
             caused to be created, two "shell" entities that were used to hold and sell
             units in a SCE Fund after the close of the t^x ye r.

          b. In other  instances, Promoter A, AGEE, and other co-conspirators,
             backdated, and caused to be backdated, subscription agreements, checks,
             and other documents related to the transactions.

          c. In yet another   instance, Promoter A, AGEE, and other co-conspirators
             used purported "promissory notes"      to attempt to cover up the late
             transactions.



                                          10




    Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 10 of 23
       45.    After the instance described in Paragraph 44(a) above, which was tn 2013
and2014, Promoter A and other co-conspirators determined that they did rrot need to
create separate registered entities to hold and sell unsold units in their SCE Funds after
the close of the relevant tax year. Instead, the unsold units were allocated to a
placeholder "investor," ifl their internal books, named "LTS." "LTS" was an acronym
for "Left To Sell," and the "LTS" efltry on the enterprise's books represented units of
tax shelter that the co-conspirators still had left to sell to "investors" after the close of
the relevant tax year. Later, after the units allocated to LTS were sold, additional
Schedules I(-1 would be issued to the late-joining investors, without requiring any
modification to the Schedules I(-1 akeady issued.

       46.    As noted above, in many instances of late "investments," Promoter A,
AGEE, and other co-conspirator/sub-promoters instructed investor-taxpayers to
backdate transaction documents and backdate checks to make it appear to the IRS as if
the late "investments" were made during the correct tax year. Furthermore, in order to
deceive the IRS in the everit of any future examination, Promoter A, AGEE, and other
co-conspirators specifically required late investors-taxpayers to make thet payments by
backdated checks instead of wiring the payments to the SCE Funds' accounts. That
was because, in the event of government scrutiny, the co-conspirators knew that the
government would easily be able to determine the dates of wire payments through the
collection of bank records from third parties.

       41. After    securing "investrnents" by marketing the SCE Funds to wealthy
individuals in the manfler described above, both before and after the relevant tax ye r
closed, Promoter A, AGEE, and other co-conspirators thereafter caused false and
fraudulent tax retums to be prepared and filed by the investor-taxpayers using the
fraudulent SCE charitable contribution deductions. These SCE deductions were
fraudulent because the undedying transactions lacked economic substance and business
purpose other than providing tax deductions and because, in many instances, the
charitable contribution was made before the investor was a member of the SCE Fund,
and the investor did not even subscribe to the SCE Fund or transfer afly money until
after the relevant tax year had ciosed.




    Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 11 of 23
                 Specifc SCE, Funds: Iruland Capital Inuestment Fund 201 3


                         Inland Caoital Investrnent Fund 2013

       48.  Similar to all of the other SCE Funds, the purported "business plan" for
the Fort Myers real property to be acquired by ICIF 2013, as outlined in the PPM,
claimed to allow investors to choose from one of the three options: (1) the
Development Option; Q) the Buy and Hold Option; or (3) the Green Investrnent
Option. The PPM further predicted that "r?' the Green Invesffnent Option were
chosen, then the conservation easement wouid be donated to Land Conservancy 1.
However, in reality, the "Green Investrnent Optiol"-[l21 is to say, the tax shelter
option-v/as a foregone conclusion.

       49.    Promoter A, AGEE, and other co-conspirators sold "investment" units
in ICIF 2013 to investor-taxpayers. Many of the units Promoter A, AGEE, and other
co-conspirators/sub-promoters sold to investor-taxpayers were sold after the close of
the tax year.

       50. ICIF 201,3 was not frrlly subscribed at the close of the 201,3 tax year,
meaning Promoter A and his co-conspirators had not yet sold all of the available units
in the SCE Fund. So, in order to facilitate and disguise sales of units in ICItr 201,3 after
the close of the tax year, Promoter A, Stein Agee, and Attorneys A and B agreed to
form special purpose vehicles and allocate the unsold units to those entities. Promoter
A, together with Attorney A and Attorney B, caused two special purpose vehicles to be
formed: (1) Green Fields LLC ("Green Fields") and (2) Petite Pines, LLC ("Petite
Pines"). Promoter A allocated unsold units in ICIF' 2013 to each of these entities as of
the end of 201,3. Then, during 201,4, Promoter A, AGEE, and other co-
conspirators/sub-promoters continued to sell units in ICIF 2013 to investor-taxpayers
both directly and indirectly through Green Fields or Petite Pines even though the tax
year was already closed.


       51.    Green Fields was organized on or about December 27,2013, by Attorney
A. Ultimately, Green Fields had 22 investor-taxpayers, at least two of whom were
AGEE's clients. Gteen Fields, through ICIF 2013, received pro-rata portion of the
                                                              ^
conservatiofl easement donation deduction in the amount of $22,826,790. The
deduction rvas then passed through to its investor-taxpayers on           basis. Every
                                                                ^pro-rata
single investor in Green Fields, which was formed to hold units of ICIF 2013 that were
                                              つ４




    Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 12 of 23
not sold at the close of 2013, invested aftet the charitable contribution had aheady been
made and after the relevant tax ye r had akeady closed.

        52.   Furthermore, Promoter A ananged for some of the unsold units held by
Green Fields to be given, for free, to certain indir.iduals whose "investrnents" in a prior
SCE Fund orgatizedby Promoter A had been reduced following a previous IRS audig
thereby diiuting the shares of the investors who acrually paid to participate in ICIF
2013, and without disclosing the arrangement to those paying investors.


        53. The ff66,214,000 "chariable      contribution" by Ft. Myers, Iike the
corresponding tax deduction, was passed through ICIF 2013 to each client-taxpayer
partrier of ICIF 201.3 as well as to Individuals A and B, based on their respective
ownership percentage.

        54.   Each client-taxpayer received a Schedule K-1 from ICIF 2013 reporting a
charitable contribution deduction of more than four times his or her initial capital
contribution, just as Promoter A had promised. Each client-taxpayer reported the florv-
through charitable contribution ofl his or her respective individual tax returfl afld
applied the corresponding deduction to reduce his or her tax liability.

                 Specifc     SCE   P-unds: Southern Appalachian Inaestment   trund 2014

        55.   Promoter A, AGEE, and his co-conspirators marketed and sold interests
in Southern Appalachian Investment Fund 2014 ('SAIF 2014") to numerous investors
as tax shelters. Each of the investor-taxpayers irr SAIF 2014 recerved a false Schedule
K-1 improperly reporting a chantable contribution more than four times his or her
capital. c on trib utio n.


        56.    Promoter A and other co-conspirators soid units of "invesffneflt" in SAIF
2074 to investor-taxpayers after the donation was made and after the close of the
relevant tax ye^r. The co-conspirators backdated documents and payments related to
these late "investments" to make it appear as if the "investments" were timely made.

                    Spectfc   SCE Fundt: Inland CapitalAppalachian Fund 2015

        57.  Promoter A, AGEE, and other sub-promoters sold units of interest in
Inland Capital Appalactuan Fund 2015 ("ICAF 2015") to investor-taxpayers. The total
$24,019,800 "charitable contribution" and corresponding deduction was passed
through ICAF 2015 to each client-taxpayer in the Fund.
                                                      うＤ




     Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 13 of 23
       58.   Thus, each of the investors in ICAF 2015 received a Schedule I(-1
reporting a chantable contribution more than fout times his or her capital contribution.
And, each investor flled a false tax return that claimed the bogus charitable contribution
deduction.

       59.    Promoter A, AGEE,, and other co-conspirators improperly sold units of
"investrnent" in ICAF 201,5 after the close of the t^x year. These late sales were
fraudulendy backdated to make it appear as if the "investrnents" were timely made and
the false charitable deductions claimed on the tax retums by these late investors were
legitimate.

                   Sp e cif c S CE   P- u n d s   :   C o as ta I P rop e rti e s   H o I dings, lf,C

       60.   Promoter A, AGEE, and others sold "investrnent" units in Coastal
Properties Holdings, LLC ("CPH") to hundreds of investor-taxpayers. The
ff179,760,000 "chari.table contribution" and corresponding deduction were passed
through CPH to each client-taxpayer partner of the Fund. Thus, each of the investor-
taxpayers in CPH received a Schedule I(-1 reporting a charrtable contribution more
than four times his or her capital contribution and filed false tax returns rvhich claimed
these false charitable contribution deductions.

       61.     Promoter A, AGEE, and other co-conspirators impropedy sold units of
interest in CPH after the close of the taxyeu. Investor-taxpayers putchased units after
the close of the taxyear and recei'n'ed false Schedules K-1, and the charitable deductions
claimed by these late investors on their filed tax returns were fraudulent.

                      Specifc SCE, Funds: CoastalConmuniry Partners


       62.   Promoter A, AGEE, and other co-conspirators sold units of interest in
Coastal Community Partners, LLC ("CCP") to investors. The $96,810,000 "charitable
contribution" and corresponding deduction u/as passed through CCP to each client-
t^xpayu partner of the CCP. Thus, each of the investots in CCP received a Schedule
K-1 reporting a chantable contribution more than four times his or her capital
conuibution and filed false tax returns which claimed these false charitable contribution
deductions.




                                                             14



    Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 14 of 23
       63.     Promoter A, AGEE, and other co-conspirators impropedy promoted and
sold units of interest in CCP after the close of the 201 7 tax year. For some of these late
investors, Promoter A, AGEE, and other co-conspirators instructed investor-taxpayers
who did not timely invest to srgn promissory notes promising to pay for their
"investrnents" at alater date. Attorlleys A and B drafted the promissory riotes. AGEE,
and other co-conspirators instructed investor-taxpayers to fraudulendy backdate these
promissory notes to make it appear as if the notes had been entered into prior to the
close of the tax year when, rn facg they were executed well after the close of the tax
ye f.

       64.    The promissory note option $/as specifically-although not exclusively-
offered to large investors who anticipated substantial income for the 2018 tax year.
Promoter A, AGEE, and other co-conspirators pitched the CCP fund to certain clients
by advising them that the tax deduction generated by the CCP fund could be carried
forward from the2017 tzxye r to the 2018 tax year. The clients were also told that this
carry-forward would be useful, in particular, if the tax law changed to be more restrictive
with respect to conservation easements.

                  Specifc   SCE Funds: Southea$ Proprry Acquisitions   t | .C

       65.    Promoter A, AGEE, and other co-conspirators sold units of interest in
Southern Property Acquisitions LLC, ("SPA") to hundreds of investors. A
$178,440,000 "charitable contribution" and corresponding deduction rvas passed
through SPA to each client-taxpayer in the SPA Fund. Thus, each of the investors in
SPA received a Schedule I(-1 reporting a charitabie contribution more than four times
his or her capital contribution and filed false tax relurris which claimed the false
charitable deduction.

       66.     Promoter A, AGEE, and other co-conspirators impropedy promoted and
sold units of interest in SPA after the close of the 2018 tax year. AGEE told some of
his clients that the documents needed to backdated in order to make it appear as if they
had been executed in the 2018 tax year. Investor-taxpayers purchased units after the
close of the t^x ye r, and the charitable deductions claimed on the tax returns filed by
those investors were fraudulent.




                                              15




    Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 15 of 23
             Preoaration of False and Fraudulent Income Tax Returns

      67. AGEE willfully        prepared false and fraudulent individual income tax
returns for his clients that reflected the fraudulent tax deductions generated by the
syndicated conservation easemeflt transactions. For many of these clients' tax retums,
AGEE also knew that the clients had invested in the SCE trunds after the close of the
tax ye r, and that the clients therefore would not be entitled to take a charitable
deduction related to the SCE donations that were reported on their tax returns, even if
the "investment" was otherwise legrumate-which it was not.

                 Tax Loss Caused bv the Fraudulent Tax Shelters

      68.      Because the SCE Fund transactions were planned, structured, and
executed for the sole purpose of generating huge tax deductions for investors (and
therefore lacked any other economic substance and business pulpose), Promoter A's
tax shelters resulted in a massive evasion of taxes, all facilitated by Promoter A, AGEE,
Stein Agee, and other unnamed coconspirators on behalf of their clients and investors.

                            Financial Benefits to AGEE

      69.      Al1of the participants who promoted this scheme earned money for their
efforts. All of Promoter A's SCE Funds paid out money, sourced from the investors,
to Promoter A and his enterprise, usually in the form of a "management fee" paid to
Company 1 or whatever other registered entity Promoter A and his co-conspirators
assigned to act as the manager. Promoter A used these fees, in part, to pay commissions
to the SCE Funds'various sub-promoters, including AGEE.

       70. AGEE began receiving commissions from Promoter A for promoting the
SCE   Funds to tax clients :r:,2013. Promoter A paid the commissions to LLC-1, which
was owfled by AGEE and two other partflers from Accounting Firm 1. Promoter A
paid the commissions to LLC-1 to keep the revenue outside of Accounting Firm 1.

       71.    AGEE did not disclose his receipt of commissions from Promoter A for
the sale of the SCE Funds to his clients. Instead, AGEE, described the commissions to
his clients as consulting fees. In total, for the yeas 2073 through 201,9,AGEE received
more than $1.7 million in commissions.




                                           16




    Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 16 of 23
         72.  From time to time, Promoter A also gave to AGEE, through LLC-1, units
in the SCE Funds as additional compensation. These units in the SCE Funds were used
to offset income earned by LLC-I, and the deduction flowed-through to AGEE's
indrvidual income tax return, as well as to the other two members of LLC-1. AGEE
did not report the units as income on LLC-1's partnership returns, despite the fact that
neither AGEE nor LLC-1 paid for the units.

                                  Count of Conviction

                     Coant One: Contpiraqt to Defraud the (Jnited States

       73. Through this plea, the Defendant admits that, beginning as early as 2013
and continuing through at least December 2019, both dates berng approximate and
inclusive, in Buncombe County, within the \)flestern District of North Carolina, and
elsewhere, the Defendant, COREY AGEE did unlawfuily, voluntarily, intentionally,
and knowingly conspire, combine, confederate, and agree with other individuals both
known and unknown to the United States Attorney to defraud the Uruted States by
impeding, impairing, obstructing, and defeating the lawful goverflment functions of the
Internal Revenue Service of the Departrnent of Treasury in the ascertainment,
computation, assessment, and collection of reveflue, that is, U.S. individual income
taxes.

                                Obiect of the Consniracv

         7   4   .
             It was prt and object of the conspiracy that, from at least 201 3 unnl in
or about December^ 201,9, the Defendant, COREY AGEE, and others known and
unknown to the United States Attorney, to impede, impair, defeat, and obstruct the
lawful governmental functions of the IRS in the ascertainment, assessment, and
collection of income taxes through the design, marketing, and impiementation of
fraudulent tax shelter transactions in the form of syndicated conservation easement
donations.
                                   Manner and Means
                                                                                     血 山




         75.
                                                                                       ｅ




            AGEE and his co-conspirators, and others known and unknown to
United States Attorney, carried out the object of the conspiracy according to
                                                                                       ｃ




follorving manner and means, among others:




                                             17




    Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 17 of 23
      a.    They marketed, and implemented the fraudulent syndicated conservation
            easement transactions, and created false and ftaudulent factual scenarios
            to support those transactions;

      b.    They marketed, and implemented the SCE transactions in ways that
            impeded and obstructed the ability of the IRS to detect the fraudulent
            nature of the transactions;

      c.    They provided the tax savings ratio to prospective investors before
            Appraiser 1 or Appruser 2 had appraised the value of the easement.

      d.    They marketed, and implemented the SCE transactions to disguise the fact
            that the SCE transactions were tax-motivated and lacked any riofl-tax
            business pu{pose;

      e.    They prepared and assisted in preparing, and caused to be prepared, false
            and fraudulent documeflts to deceive the IRS, including but not limited
            to, backdated subscription agreements, checks, and promissory notes;

      f.    They prepared and caused to be prepared tax returns for the SCE clients
            that were false and fraudulent because, among other things, they claimed
            fraudulent tax deductions related to the conservatiofl easement deduction,
            and thereby substantially understated the tax due and owing by the SCE
            clients;

      g.    They prepated and caused to be prepared fraudulent documents to be
            provided to the IRS in the event of an IRS audit; and

      h.    They paid, caused to be paid, or received referral fees and commissions,
            which frequently were not disclosed to the clients, as a means of rewarding
            those who marketed the syndicated conservation easement scheme and to
            provide incentives to others to do so.

                                     Overt Acts

      76. To accomplish the objects of the conspiracy, AGEE and his co-
conspirators, and others known and unknown to the United States Attorney,
committed and caused to be committed the following overt acts, among others, in the
Western District of North Carolina and elsewhere:

                                         1B




   Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 18 of 23
       Beginning sometime n 2013, Promoter A, AGEE, and others began
  ^.   marketing ICItr 201,3 to investors as a "tax-savings" vehicle.

 b.    In 2014, AGEE and other co-conspirators sold units of "investment" in
       ICIF 201,3 through Green Fields to make it appear as if the "investrneflts"
       were made :-l-:.201,3.

       In201.4, Promoter A, AGEE, and other co-conspirators also arranged for
       the free, late participation in ICIF 2013, through Green Fields, of certain
       investors whose "investments" in a prior SCE Fund organized by
       Promoter A had been reduced following a previous IRS audit, thereby
       diluting the shates of the investors who actually pard to participate in ICIF
       201,3, and without disciosing the arrangement to those paylflg investors.


 d.    In or around September 201,4, AGEE prepared false and fraudulent
       returns for clients that reported a non-cash charitable contribution that
       flowed through to their returns from ICIF 2013, via Green Fields. AGEE
       knew, at the time he prepared the rerurns, that the clients had neither
       timely subscribed to ICIF 2013 rtor paid for the "investrnent" units rn
       ICIF 201.3 that resulted in them claiming the deduction on their tax
       fetufrrs.

 C.    On or around December 9,201.4, AGEE emailed client M.R. about how
       many units of "Conservation Easement" he would need to purchase based
       on AGEE's tax projection for 2014. The subject line of the email was
       "Conservation Easement Purchase." AGEE recorffnended purchasing
       1.75 units ($43,750), explaining that M.R. could use 80%o of the deduction
       with the remaining 20o/o to be used "in case there is any adjustment to the
       conservation easement." AGEE further advised that the 207o could also
       be carried forward to 2015. This email was sent prior to the donation of
       the conservation easement.

       In      Promoter A and other co-conspirators sold units of interest in
            201,5,
       SAIF 2014 to late investors and backdated and caused to be backdated the
       payments and documents related to the investor-taxpayers late
       "investments."



                                     19




Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 19 of 23
  g.   In an email dated May 29,2015, sent by AGEE to his client W.M., AGEE
       informed !7.M. that he had "calculated the amount of conservation
       easement you can use for the 2015 year." He furthet informed !7.M. that
       Promoter A's assistant would email him the paperwork for the
       conservation easement and indicated he would need to purchase
       "$100,000 (4 Units) of conservation easement" for the 2015 year. Thrs
       email was sent neady six months before any pu{ported "vote" to donate
       a coflservation easement and well before the finai appraisal for any such
       conservation easement had been completed.

  h.   In  2015, AGEE prepared false and fraudulent retums for clients that
       reported a non-cash charitable contribution that flowed through to their
       retutns from SAIF 2014. AGEE knew, at the time he prepared the returns
       that the clients had neither timely subscribed to SAIF 201,4 nor paid for
       the "investrnent" units in SAIF' 2014 rhat resulted in them claiming the
       deduction on their tax returfls.

       In   201,6, Promoter A, AGEE, and other co-conspirators sold units of
       "investment" in ICAF 2015 and backdated, and caused to be backdated,
       related "investrnenC' documents to make it appear that the "investrnents"
       had been made   n   2015.

       In        AGEE prepared false and fraudulent returns for clients that
            201,6,
       reported a non-cash charitable conribution that flowed through to their
       returns from ICAF' 2015. AGEE, knerv, at the time he prepared the
       returns that the clients had neither timely subscribed to ICAF 2015 nor
       paid for the "invesffnent" units in ICAF 2015 that resulted in them
       claiming the deduction on their tax returns.

  k.   It   2017, Promoter A, AGEE, and other co-conspirators sold units of
       "investment" in CPH and backdated, and caused to be backdated, related
       "iflvestment" documents to make it appear that the "investrnents" had
       been made n2016.

       In  2017, AGEE prepared false and fraudulent returns for clients that
       reported a non-cash charitable contribution that flowed through to their
       returns from CPH. AGEE knew, at the time he prepared the returns that
       the clients had neither timely subscribed to CPH nor paid for the

                                    20



Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 20 of 23
       "investrnent" units in CPH that resulted in them claiming the deduction
       on their tax returns.

  m.   On December 28, 2017, at AGEE's request, Promoter A's          assistant
       emailed AGEE's client K.C. attaching I(.C.'s subscription agreement for
       CCP that was dated on or about December 28,201,7 , aiong with a pledge
       agreement and promissory note. Client I(.C. wired the funds in October
       2018. Nonetheless, knorving client K.C. had not timely invested, in or
       around October 12,2018, AGEE, prepared I(.C.'s 2017 federal income
       tax return and included the conservation easement charitable contribution
       donation flowing through from CCP.

       In 2018, Ptomoter A, AGEE, and others sold units of "investment" in
       CCP and backdated, and caused to be backdated, related "investmeflt"
       documents, including promissory notes, to make it appear that the
       "investments" had been made tn 2017.

       In  2018, AGEE prepared false and fraudulent returns for clients that
       reported a non-cash charitable conribution that flowed through to their
       returns from CCP. AGEE knew, at the time he prepared the returns that
       the clients had neither timely subscribed to CCP nor paid for the
       "investmenC' units in CCP that resulted in them claiming the deduction
       on their tax returns.

  p.   In the fall of 201,8, Ptomoter A began marketing "investrnents" in
       Southeast Property Acquisitions, LLC.

  q.   In 2019, Promoter A, AGEE,        and other co-conspirators sold units of
       "investmenC' in SPA, LLC and backdated the related "investrnent"
       tecords to make it appeat as if the "investrnents" 'were made in 2018.

  f.   In  2019, AGEE prepared false and fraudulent returns for clients that
       reported a non-cash charitable contribution that flowed through to their
       returns from SPA. AGEE knew, at the time he prepared the returns that
       the clients had neither timely subscribed to SPA nor paid for the
       "investmend'units in SPA that resulted in them claiming the deduction
       on their tax returns.
                                    つん




Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 21 of 23
Al1in violation of Tide 18, United States Code, Section 371.

                                    Relevant Conduct

       77   .  Tax Loss: While the overall tax loss attributable to the conspiracy is mote
than $250 million, the parties         that the tax loss attributable to the Defendang for
                                 ^gree
putposes of U.S.S.G. S 2T1 .a@)(), and from which the Defendant is not shielded by
U.S.S.G. S 181.8, is more than $9.5 mitlion, but not more than $25 million. More
specifically, the parties agree that the tax loss is approximately $1818031183, consisting
of estimated tax losses associated with the SCE Funds ICIF 201,3 ar.d CCP (individual
federal income tax retums prepared by Corey Agee claiming deductions flowing
through from CCP), described above, each of which the Defendant admits were tax
shelters and a part of the conspiracy's fraudulent scheme. This estimate was calculated
as follows:



                          Deduction Value E,stimated Tax Rate     Estimated Tax Loss
   ICIF 2013/ Fort
                Myers       $66,214,000.00                 0.28         $16,949,984.00
    CCP/Figure    8
  (Georgra) LLC       -
  parttal evaluation
  of loss caused by
    false returns
     prepared by
     Corey Agee              $6,619,567.96                 0.28         $1,853.199 .00
                                                      TOTAL:            $18,803,183.00



       78.      Sophisticated Means: The parties agree that the offense, as described
above, invoived "sophisticated means," given the significant scope of the criminal
conduct, the legal and technical complexity of the "invesffnent" vehicles created by
Promoter A and his co-conspirators, and the exterit to which the co-conspirators
created fictitious and false documents and records to conceal their wrongdoing.
                                             つ 一
                                             つ４




    Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 22 of 23
                                                                                 ¨
                                                                                 咄
                                                                                       ■■
       79.       Retum Preparet The parties agree that the Defendant
business of pteparing or assisti.gin the preparation of tax retums
commission of the offense.


R ANDI




              LEY, ASSISTANT        STATES ATTORNEY
CARYN FINLEY, ASSISTANT UNITED STATES ATTORNEYS
BRITTNEY CAMPELL, TRIAL ATTORNEY, TAX DTVISION
GRACE AITINSON, TRIAL ATTORNEY, TAX DIVISION

                  T-refendant's Counsel's Stnature and Acknowledgment

        I have read this Factual Basis, the Bill of Information, and the Plea Agteement
in this case, and I have discussed thern with the Defendant Based on those discussions,
I am satisfied that the Defendaot understands the Factual Basis, the Bill of Informatioo,
and the Plea Agreemeot I hereby ceti& that the defendant does not dispute this
Factual Basis.



                                                                    DA‐    D:




                                           23




   Case 1:20-cr-00129-MR-WCM Document 3 Filed 12/16/20 Page 23 of 23
